

115 HRES 400 IH: Supporting the designation of a National Day of Civility.
U.S. House of Representatives
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 400IN THE HOUSE OF REPRESENTATIVESJune 22, 2017Mr. Crist (for himself, Mr. Johnson of Louisiana, Mr. Arrington, Mr. Bacon, Ms. Barragán, Mr. Bergman, Ms. Blunt Rochester, Mr. Brown of Maryland, Mr. Budd, Mr. Carbajal, Ms. Cheney, Mr. Correa, Mrs. Demings, Mr. Evans, Mr. Faso, Mr. Ferguson, Mr. Fitzpatrick, Mr. Gallagher, Mr. Garrett, Mr. Gonzalez of Texas, Mr. Gottheimer, Ms. Hanabusa, Ms. Jayapal, Mr. Khanna, Mr. Kihuen, Mr. Krishnamoorthi, Mr. Lawson of Florida, Mr. Marshall, Mr. Mast, Mr. McEachin, Mr. Mitchell, Mrs. Murphy of Florida, Mr. O'Halleran, Mr. Panetta, Mr. Raskin, Mr. Francis Rooney of Florida, Ms. Rosen, Mr. Rutherford, Mr. Schneider, Mr. Smucker, Mr. Soto, Mr. Suozzi, Mr. Taylor, Ms. Tenney, and Mr. Lewis of Minnesota) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONSupporting the designation of a National Day of Civility.
	
 Whereas civility involves being nice or polite to others and treating others with respect; Whereas civil discourse and dialogue are hallmarks of the American political and social systems, and these hallmarks have been jeopardized in recent years by growing division in and coarsening of our political culture;
 Whereas 9 out of 10 Americans agree incivility leads to intimidation, threats, harassment, discrimination, violence, and cyberbullying;
 Whereas a majority of Americans believe incivility in our politics encourages general incivility in society and deters citizens from engaging in public service;
 Whereas racial and religious minorities, the homeless, people with disabilities, the poor, and law enforcement officers report having experienced the most incivility;
 Whereas civility training in schools, a national campaign to promote civility, a conscious public effort to practice civility, and a National Day of Civility may combat the threats posed by increasing incivility and distrust in our institutions; and
 Whereas July 12th would be an appropriate day to designate as a National Day of Civility: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of a National Day of Civility;
 (2)encourages a national campaign to promote civility in our schools, at work, and in our public spaces; and
 (3)calls on all Americans to practice civility. 